McCLELLAN, J.
Statutory ejectment by appellant against appellee.
The history and results of other contests between these parties over related questions may be found in 138 Ala. 451, 35 South. 415, and 148 Ala. 217, 52 South. 441. Under the view of the record that prevails on this appeal, the controlling question is whether the certification and registration in the probate office of the judgment of Sharpe and Son against B. L. Simmons rendered by the circuit court of Marengo county effected to establish a lien for the satisfaction of the judgment superior to any right acquired by Mrs. Compton in virtue of her mortgage from Simmons.
The judgment was rendered July 9, 1895. Executions were promptly issued to enforce its satisfaction. A certificate of the clerk formed according to provisions of the act approved February 23, 1899 (Acts 1898-99, p. 34), fixing the requirements for the registration of money judgments and decrees of courts of record, was filed in the probate office on July 17, 1899. The mortgage to Mrs. Compton was executed December 30, 1901. It was expressly ruled in Bland v. Putman, 132 Ala. 613, 32 South. 616, that the act of 1899, before mentioned, did not require that the registry should show who was the owner of the judgment or decree. The certificate and registry there pronounced valid and efficacious to impose the judgment as a lien from the date of its filing in the probate office was, in form, identical with that shown by this record. This ruling in con*152struction of the act of 1899 in Bland v. Putman has not, so far as we have been able to discover, been doubted or departed from. The ruling in Greenwood v. Trigg, 143 Ala. 617, 39 South. 361, was under the Code of 1896. before the act of 1899. It was held in Simmons v. Sharpe, 148 Ala. 217, 42 South. 441, that the judgment in question was not void.
It is contended for appellant, upon the authority of Edinburgh American, etc. Co. v. Grant, 152 Ala. 456, 44 South. 554, that no lien for the satisfaction of a judgment was created if the certificate of the clerk of the court rendering the judgment was not recorded. Apart from any other considerations that might suggest themselves as demonstrating the inapplication of that ruling to the cause at bar, it will suffice to note that there the act involved was that of 1889 (Laws 1888-89, p. 60), in force previous to the Code of 1896, and, of course, previous to the act of 1899, amendatory to that codification. The certification and registration of the judgment against Simmons was effected under the act of 1899; and this act did not condition the imposition of the lien upon the recording in the probate office of the certificate of the clerk of the court rendering the judgment. Nor did any of the laws in force previous to the codification of 1896 or that codification relating to the registration of money judgments and decrees, hinge the creation or continued existence'of the lien upon the issuance or any other act in respect of the execution. The lien, according to decision, was under those statutes, the stipulated consequence of certain acts of the clerk of the court rendering the judgment or decree and of the registration of the judgment or decree in the probate office. — Decatur C. C. Co. v. Moses, 89 Ala. 538, 7 South. 637.
*153Hence the sole office of the execution authorized by the amendatory act of 1891 (Acts 1890-91, p. 375) was the enforcement of a lien already existent in virtue of the proper certification and registration of the judgment or decree. So, if (for the occasion only) appellant’s contention with respect to the entire ineffectiveness of each execution and sale anterior to that resulting from the execution of February 2, 1904', is conceded, the lien created on July 17, *1899, was unimpaired, unaffected, in any way. So, too, granting full effect to Mr. Elmore’s dismissal of the levy of 1902, that act did not impair or affect the lien coming into existence July 17, 1899; for the reason, to repeat, that that lien was not dependent for its life upon the fate or treatment of unexecuted executions.
Under the act. of 1899, a condition to the availing of execution to enforce the lien provided was that the registration of the judgment should have been accomplished “within one year from the date of its (judgment’s) rendition.” As appears, the registration of this judgment was effected about four years after it was rendered. Hence, until the act of 1903 (Acts 1903, pp. 273, 274) was approved, the lien of this judgment was not enforceable by execution. The act of 1903 omitted the indicated restriction with respect to availability of execution to enforce such liens. It is insisted for appellant that the act of 1903 did not make available, to theretofore registered (but after one year from their rendition) judgments, writs of execution to enforce them. The exact question was considered and decided adversely to appellant’s contention in the comparatively recent appeal of Jefferson County Bank v. Miller, 145 Ala. 237, 40 South. 513. We see no reason to doubt the soundness of the ruling there made.
*154Accordingly, it must be held here, as it was below, that the appellee’s registered judgment lien was superior to any rights acquired by appellant under Simmons’ mortgage (Goodbar & Co. v. Blackwell, 170 Ala. 234, 54 South. 532), and that the lien was validly enforced.
The judgment for defendant must therefore be affirmed.
Affirmed.
All the Justices concur, save Anderson, J., not sitting.